THE THIRTEENTH COURT OF APPEALS

                                   13-14-00267-CV


                                Donald Lewis Leach
                                           v.
                          John P. Moffitt and Moffco, L.L.C.


                                   On Appeal from the
                     24th District Court of Jackson County, Texas
                             Trial Cause No. 12-3-14205


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

July 17, 2014.